Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 10, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147760 & (10)(17)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147760
                                                                     COA: 316723
                                                                     Wayne CC: 88-005100-FC
  MICHAEL JOHN MORAN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 7, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to remand and
  the motion for miscellaneous relief are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 10, 2014
         p0107
                                                                                Clerk